UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨ Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer x Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes ¨No x Number of shares outstanding of each of Cleco Corporation’s classes of Common Stock, as of the latest practicable date. Registrant Description of Class Shares Outstanding at October 30, 2007 Cleco Corporation Common Stock, $1.00 Par Value 60,007,352 Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q This combined Form 10-Q is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This report should be read in its entirety as it pertains to each respective Registrant.The Notes to the Unaudited Condensed Financial Statements are combined. TABLE OF CONTENTS PAGE GLOSSARYOF TERMS 3 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 5 PART I Financial Information ITEM 1. Cleco Corporation — Condensed Consolidated Financial Statements 6 Cleco Power — Condensed Financial Statements 15 Notes to the Unaudited Condensed Financial Statements 20 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 54 ITEM 4. Controls and Procedures 55 PART II Other Information ITEM 1. Legal Proceedings 56 ITEM 1A. Risk Factors 56 ITEM 6. Exhibits 57 Signatures 58 2 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q GLOSSARY OF TERMS References in this filing, including all items in Parts I and II, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC, unless the context clearly indicates otherwise.Additional abbreviations or acronyms used in this filing, including all items in Parts I and II are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its 1,160-MW combined-cycle, natural gas-fired power plant near Eunice, Louisiana, 50% owned by APH and 50% owned by Cajun.Prior to September 13, 2007, Acadia was 50% owned by APH and 50% owned by CAH AFUDC Allowance for Funds Used During Construction Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw, executed on May 12, 2006, to engineer, design, and construct Rodemacher Unit 3 APB Accounting Principles Board APB Opinion No. 10 Consolidated Financial Statements, Poolings of Interest, Convertible Debt and Debt Issued with Stock Warrants Installment Method of Accounting APB Opinion No. 18 The Equity Method of Accounting for Investments in Common Stock APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Attala was a wholly owned subsidiary of Midstream Bear Energy LP A wholly owned subsidiary of Bear Stearns Companies Inc. Bear Stearns Companies Inc. The parent company of Bear, Stearns & Co. Inc. Bidding Procedures Order Bidding Procedures Order, in connection with the sale of CAH’s interest in Acadia, approved by the Calpine Debtors Bankruptcy Court by order dated May 9, 2007 CAH Calpine Acadia Holdings CAH Assets CAH’s interest in Acadia and certain related assets Cajun Cajun Gas Energy L.L.C., an affiliate of pooled investment funds managed by King Street Capital Management, L.L.C. Calpine Calpine Corporation Calpine Debtors Calpine, CES, and certain other Calpine subsidiaries Calpine Debtors Bankruptcy Court U.S. Bankruptcy Court for the Southern District of New York Calpine Tolling Agreements Capacity Sale and Tolling Agreements between Acadia and CES which were suspended in March 2006 CCN Certificate of Public Convenience and Necessity CES Calpine Energy Services, L.P. Claims Settlement Agreement Claims Settlement Agreement, dated April 23, 2007, by and among Calpine, CAH, CES, Acadia, and APH Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Cleco Innovations LLC A wholly owned subsidiary of Cleco Corporation Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC, a wholly owned subsidiary of Cleco Corporation EITF Emerging Issues Task Force of the FASB EITF No. 06-11 Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards EITF No. 07-3 Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, Inc. Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and Entergy Gulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESOP Cleco Corporation Employee Stock Ownership Plan ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its 775-MW combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and Williams which expires in 2020. FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. FIN 39 Offsetting of Amounts Related to Certain Contracts – an interpretation of APB Opinion No. 10 and FASB Statement No. 105 FIN 45 Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others FIN 46R Consolidation of Variable Interest Entities – an Interpretation of Accounting Research Bulletin No. 51 (revised December 2003) 3 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q ABBREVIATION OR ACRONYM DEFINITION FIN 48 Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 FSP FASB Staff Position FSP FIN 48-1 Definition of Settlement in FASB Interpretation No. 48 FSP No. FIN 39-1 Amendment of FASB Interpretation No. 39 ICT Independent Coordinator of Transmission Interconnection Agreement Interconnection Agreement and Real Estate Agreement between Attala and Entergy Mississippi IRS Internal Revenue Service IRP Integrated Resource Planning kWh Kilowatt-hour(s) as applicable LIBOR London Inter-Bank Offer Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan MAI Mirant Americas, Inc., a wholly owned subsidiary of Mirant Corporation Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation Moody’s Moody’s Investors Service MW Megawatt(s) as applicable Not meaningful A percentage comparison of these items is not statistically meaningful because the percentage difference is greater than 1,000% NOx Nitrogen oxides Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Perryville was a wholly owned subsidiary of Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream. Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Rodemacher Unit 3 A 600-MW solid fuel generating unit under construction by Cleco Power at its existing Rodemacher plant site in Boyce, Louisiana RSP Rate Stabilization Plan RTO Regional Transmission Organization Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission Senior Loan Agreement Construction and Term Loan Agreement, dated as of June 7, 2001, between Perryville and KBC Bank N.V., as Agent Bank SERP Cleco Corporation Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS No. 71 Accounting for the Effects of Certain Types of Regulation SFAS No. 109 Accounting for Income Taxes SFAS No. 123(R) Share-Based Payment SFAS No. 131 Disclosures about Segments of an Enterprise and Related Information SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities SFAS No. 140 Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities SFAS No. 149 Amendment of Statement 133 on Derivative Instruments and Hedging Activities SFAS No. 155 Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No. 133 and 140 SFAS No. 156 Accounting for Servicing of Financial Assets - an amendment of FASB Statement No. 140 SFAS No. 157 Fair Value Measurements SFAS No. 159 The Fair Value Option For Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115 Shaw Shaw Constructors, Inc., a subsidiary of The Shaw Group Inc. Subordinated Loan Agreement Subordinated Loan Agreement, dated as of August 23, 2002, between Perryville and MAI Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company Tenaska Tenaska Power Services Company VaR Value-at-risk Williams Williams Power Company, Inc. 4 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes “forward-looking statements” about future events, circumstances, and results.All statements other than statements of historical fact included in this Quarterly Report are forward-looking statements, including, without limitation, statements regarding the construction, timing and cost of Rodemacher Unit 3; future capital expenditures; and future environmental regulations.Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations.In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs, cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; environmental incidents; or power transmission system constraints; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to construct, operate, and maintain, within its projected costs (including financing) and timeframe, Rodemacher Unit 3, in addition to any other self-build projects identified in future IRP and RFP processes; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future long-term sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § The final amount of recoverable lignite costs, as approved by the LPSC, that are currently deferred by Cleco Power; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, the frequency and timing of rate increases or decreases, the results of periodic fuel audits, the results of IRP and RFP processes, the formation of RTOs and ICTs, and the compliance with ERO reliability standards for bulk power systems by Cleco Power, Acadia, Attala, Evangeline, and Perryville; § Financial or regulatory accounting principles or policies imposed by the FASB, the SEC, the Public Company Accounting Oversight Board, the FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for high energy costs, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § Credit ratings of Cleco Corporation, Cleco Power, and Evangeline; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § Acts of terrorism; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates or market perceptions of the electric utility industry and energy-related industries; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, capital projects, reorganizations, or investments in joint ventures; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims and other matters; § Changes in federal, state, or local legislative requirements, tax laws or rates, regulating policies or environmental laws and regulations; and § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations. For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read “Risk Factors” in this report, as well as the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2006. All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalfare expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 5 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q PART I — FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Corporation These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Corporation’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2006.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 6 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q CLECO CORPORATION CondensedConsolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED SEPTEMBER 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2007 2006 Operating revenue Electric operations $ 300,862 $ 284,490 Other operations 9,238 7,644 Affiliate revenue 1,591 1,969 Operating revenue 311,691 294,103 Operating expenses Fuel used for electric generation 97,863 80,627 Power purchased for utility customers 108,649 108,899 Other operations 23,454 24,139 Maintenance 10,205 8,850 Depreciation 19,739 23,750 Taxes other than income taxes 10,620 10,638 Total operating expenses 270,530 256,903 Operating income 41,161 37,200 Interest income 2,873 2,782 Allowance for other funds used during construction 9,552 2,190 Equity income from investees 27,726 15,197 Other income 28,402 702 Other expense (1,284 ) (463 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest 13,752 11,094 Allowance for borrowed funds used during construction (3,444 ) (816 ) Total interest charges 10,308 10,278 Income from continuing operations before income taxes 98,122 47,330 Federal and state income tax expense 30,077 19,350 Income from continuing operations 68,045 27,980 Discontinued operations Income from discontinued operations, net of tax - 36 Net income 68,045 28,016 Preferred dividends requirements, net of tax 12 424 Net income applicable to common stock $ 68,033 $ 27,592 Average shares of common stock outstanding Basic 59,669,692 53,630,494 Diluted 59,947,916 55,938,995 Basic earnings per share From continuing operations $ 1.14 $ 0.50 Net income applicable to common stock $ 1.14 $ 0.50 Diluted earnings per share From continuing operations $ 1.13 $ 0.50 Net income applicable to common stock $ 1.13 $ 0.50 Cash dividends paid per share of common stock $ 0.225 $ 0.225 The accompanying notes are an integral part of the condensed consolidated financial statements. 7 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE THREE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2007 2006 Net income $ 68,045 $ 28,016 Other comprehensive income (loss), net of tax: Net unrealized income (loss) from available-for-sale securities (net of tax expense (benefit) of $11 in 2007 and $(23) in 2006) 18 (37 ) Postretirement expense component (net of tax benefit of $16 in 2007) (9 ) - Other comprehensive income (loss) 9 (37 ) Comprehensive income, net of tax $ 68,054 $ 27,979 The accompanying notes are an integral part of the condensed consolidated financial statements. 8 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q CLECO CORPORATION CondensedConsolidated Statements of Income (Unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2007 2006 Operating revenue Electric operations $ 765,791 $ 736,765 Other operations 26,478 22,167 Affiliate revenue 4,673 5,157 Gross operating revenue 796,942 764,089 Electric customer credits - 4,382 Operating revenue, net 796,942 768,471 Operating expenses Fuel used for electric generation 204,671 186,980 Power purchased for utility customers 308,388 306,426 Other operations 74,493 67,988 Maintenance 35,386 29,003 Depreciation 59,827 55,108 Taxes other than income taxes 30,286 30,372 Total operating expenses 713,051 675,877 Operating income 83,891 92,594 Interest income 8,030 7,217 Allowance for other funds used during construction 21,715 4,231 Equity income from investees 97,608 30,802 Other income 28,644 929 Other expense (2,536 ) (1,177 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest 41,786 33,673 Allowance for borrowed funds used during construction (7,502 ) (1,535 ) Total interest charges 34,284 32,138 Income from continuing operations before income taxes 203,068 102,458 Federal and state income tax expense 63,187 38,923 Income from continuing operations 139,881 63,535 Discontinued operations Loss from discontinued operations, net of tax - (154 ) Net income 139,881 63,381 Preferred dividends requirements, net of tax 446 1,310 Net income applicable to common stock $ 139,435 $ 62,071 Average shares of common stock outstanding Basic 58,914,141 51,408,708 Diluted 59,717,636 53,621,679 Basic earnings per share From continuing operations $ 2.35 $ 1.19 Net income applicable to common stock $ 2.35 $ 1.19 Diluted earnings per share From continuing operations $ 2.34 $ 1.18 Net income applicable to common stock $ 2.34 $ 1.18 Cash dividends paid per share of common stock $ 0.675 $ 0.675 The accompanying notes are an integral part of the condensed consolidated financial statements. 9 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2007 2006 Net income $ 139,881 $ 63,381 Other comprehensive loss, net of tax: Net unrealized loss from available-for-sale securities (net of tax benefit of $11 in 2007 and $35 in 2006) (17 ) (57 ) Postretirement expense component (net of tax benefit of $22 in 2007) (13 ) - Other comprehensive loss (30 ) (57 ) Comprehensive income, net of tax $ 139,851 $ 63,324 The accompanying notes are an integral part of the condensed consolidated financial statements. 10 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q CLECO CORPORATION Condensed ConsolidatedBalance Sheets (Unaudited) (THOUSANDS) AT SEPTEMBER 30, 2007 AT DECEMBER 31, 2006 Assets Current assets Cash and cash equivalents $ 195,362 $ 192,471 Restricted cash - 24,361 Customer accounts receivable (less allowance for doubtful accounts of $1,110 in 2007 and $789 in 2006) 59,915 38,889 Accounts receivable – affiliate 8,342 11,451 Other accounts receivable 35,693 28,708 Unbilled revenue 20,670 18,382 Fuel inventory, at average cost 42,139 43,236 Material and supplies inventory, at average cost 39,138 34,755 Risk management assets 7,375 39 Accumulated deferred fuel 33,426 77,435 Cash surrender value of company-/trust-owned life insurance policies 29,086 26,275 Margin deposits 3,824 18,638 Prepayments 3,096 4,570 Regulatory assets - other 17,547 17,453 Other current assets - 645 Total current assets 495,613 537,308 Property, plant and equipment Property, plant and equipment 1,911,670 1,892,533 Accumulated depreciation (913,806 ) (876,747 ) Net property, plant and equipment 997,864 1,015,786 Construction work in progress 647,970 289,101 Total property, plant and equipment, net 1,645,834 1,304,887 Equity investment in investees 275,264 307,136 Prepayments 6,830 6,515 Restricted cash 94 90 Regulatory assets and liabilities – deferred taxes, net 115,266 94,653 Regulatory assets – other 182,250 192,061 Other deferred charges 19,603 18,454 Total assets $ 2,740,754 $ 2,461,104 The accompanying notes are an integral part of the condensed consolidated financial statements. (Continued on next page) 11 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (Continued) (THOUSANDS) AT SEPTEMBER 30, 2007 AT DECEMBER 31, 2006 Liabilities and shareholders’ equity Liabilities Current liabilities Long-term debt due within one year $ 125,000 $ 50,000 Accounts payable 165,742 134,172 Retainage 25 12,409 Accounts payable – affiliate 13,996 5,072 Customer deposits 25,816 25,312 Provision for rate refund 2 3,174 Taxes accrued 56,055 49,002 Interest accrued 29,251 8,874 Accumulated current deferred taxes, net 44,754 23,233 Risk management liability 16,682 55,931 Regulatory liabilities - other 543 636 Deferred compensation 6,312 5,350 Other current liabilities 13,425 11,535 Total current liabilities 497,603 384,700 Deferred credits Accumulated deferred federal and state income taxes, net 358,870 436,775 Accumulated deferred investment tax credits 13,024 14,100 Regulatory liabilities - other 23,708 5,827 Other deferred credits 183,688 104,140 Total deferred credits 579,290 560,842 Long-term debt, net 654,111 619,341 Total liabilities 1,731,004 1,564,883 Commitments and Contingencies (Note 8) Shareholders’ equity Preferred stock Not subject to mandatory redemption, $100 par value, authorized 1,491,900 shares, issued 10,288 and 200,922 shares at September 30, 2007, and December 31, 2006, respectively 1,029 20,092 Common shareholders’ equity Common stock, $1 par value, authorized 100,000,000 shares, issued 60,048,276 and 57,605,695 shares and outstanding 59,905,403 and 57,524,498 shares at September 30, 2007, and December 31, 2006, respectively 59,905 57,524 Premium on common stock 389,388 358,707 Retained earnings 569,317 469,824 Treasury stock, at cost,29,264 and 31,957 shares at September30, 2007, and December 31, 2006, respectively (549 ) (616 ) Accumulated other comprehensive loss (9,340 ) (9,310 ) Total common shareholders’ equity 1,008,721 876,129 Total shareholders’ equity 1,009,750 896,221 Total liabilities and shareholders’ equity $ 2,740,754 $ 2,461,104 The accompanying notes are an integral part of the condensed consolidated financial statements. 12 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2007 2006 Operating activities Net income $ 139,881 $ 63,381 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 61,492 57,722 Gain on sale of property, plant and equipment - (71 ) Provision for doubtful accounts 1,799 2,049 Proceeds from sale of bankruptcy settlement claims 78,200 - Return on equity investment in investee 60,023 15,997 Incomefrom equity investments (97,608 ) (30,802 ) Unearned/deferred compensation expense 6,507 3,189 ESOP expense 2,140 1,309 Allowance for other funds used during construction (21,715 ) (4,231 ) Amortization of investment tax credits (1,076 ) (1,148 ) Net deferred income taxes 10,295 5,880 Deferred fuel costs 400 13,229 (Gain) loss on economic hedges (706 ) 4,256 Cash surrender value of company-/trust-owned life insurance (1,486 ) (1,074 ) Changes in assets and liabilities: Accounts receivable (36,644 ) (9,591 ) Accounts and notes receivable, affiliate 8,943 (5,941 ) Unbilled revenue (2,288 ) (2,067 ) Fuel, materials and supplies inventory (2,153 ) (30,058 ) Accounts payable (12,281 ) (53,714 ) Prepayments 1,629 (852 ) Accounts and notes payable, affiliate (7,415 ) 3,766 Retainage payable (12,384 ) 7,048 Customer deposits 4,166 5,283 Regulatory assets and liabilities, net 17,156 (46,547 ) Other deferred accounts (13,618 ) 4,298 Taxes accrued 15,738 37,835 Interest accrued 8,272 1,471 Margin deposits 14,814 (23,182 ) Other, net 3,459 4,928 Net cashprovided by operating activities 225,540 22,363 Investing activities Additions to property, plant and equipment (343,458 ) (155,532 ) Allowance for other funds used during construction 21,715 4,231 Proceeds from sale of property, plant and equipment 422 869 Return of equity investment in investee 96 7,154 Equity investment in investee (2,220 ) (7,026 ) Premiums paid on company-/trust-owned life insurance (2,017 ) (1,892 ) Transfer of cash from restricted accounts 24,358 (2 ) Net cash used in investing activities $ (301,104 ) $ (152,198 ) (Continued on next page) 13 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited)(Continued) FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2007 2006 Financing activities Sale of common stock $ - $ 157,530 Stock issuance costs (93 ) - Conversion of options to common stock 8,549 2,855 Issuance of common stock under the ESOP 424 1,206 Stock based compensation tax benefit 992 252 Change in short-term debt, net - 20,000 Retirement of long-term obligations (25,290 ) (40,275 ) Issuance of long-term debt 135,000 - Deferred financing costs (876 ) (822 ) Change in ESOP trust - 1,668 Dividends paid on preferred stock (446 ) (1,760 ) Dividends paid on common stock (39,805 ) (33,950 ) Net cash provided by financing activities 78,455 106,704 Net increase (decrease) in cash and cash equivalents 2,891 (23,131 ) Cash and cash equivalents at beginning of period 192,471 219,153 Cash and cash equivalents at end of period $ 195,362 $ 196,022 Supplementary cash flow information Interest paid $ 33,504 $ 31,161 Income taxes paid $ 48,000 $ 12,712 Supplementary non-cash investing and financing activities Issuance of treasury stock – LTICP and ESOP plans $ 67 $ 73 Issuance of common stock – LTICP/ESOP/ESPP(1) $ 21,501 $ 3,642 Return on equity investment in investee $ 78,200 $ - Accrued additions to property, plant and equipment not reported above $ 92,789 $ 42,088 (1)Includes conversion of preferred stock to common stock ($19,063/2007, $1,678/2006) The accompanying notes are an integral part of the condensed consolidated financial statements. 14 CLECO CORPORATION CLECO POWER 20073RD QUARTER FORM 10-Q PART I — FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS Cleco Power These unaudited condensed financial statements should be read in conjunction with Cleco Power’s Financial Statements and Notes included in the Registrants’
